Title: To Alexander Hamilton from James McHenry, 25 January 1800
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department January 25. 1800.
          
           I have the honor to request that you would be pleased, to give the necessary orders that the Cadets in the fortifications on the Sea Board, and at West Point may receive the same allowance of fuel ⅌ month as is granted to the Lieutenants, agreeably to the regulations established by this Department—
          I am Sir with respect Your obed servant
          
            James McHenry
          
          Major Genl. Hamilton
        